FORM 6-K U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 datedNovember 8, 2010 Commission File Number 1-15148 BRFBRASIL FOODS S.A. (Exact Name as Specified in its Charter) N/A (Translation of Registrants Name) 760 Av. Escola Politecnica Jaguare 05350-000 Sao Paulo, Brazil (Address of principal executive offices) (Zip code) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable. FORMULÁRIO CONSOLIDADO Negociação de Administradores e Pessoas Ligadas  Art. 11  Instrução CVM nº 358/2002 Em Agosto de 2010 não foram realizadas operações com valores mobiliários e derivativos, de acordo com o artigo 11 da Instrução CVM nº 358/2002. Denominação da Companhia: BRF - Brasil Foods S.A. Grupo e pessoas ligadas (X) Conselho de Administração ( ) Conselho Fiscal ( ) Diretoria ( ) Maiores Acionistas ( ) Órgãos Técnicos ou Consultivos Saldo Inicial Valor Mobiliário/ Derivativo Características dos Títulos Quantidade % de participação Mesma Espécie/ Classe Total Ação Ordinária Escritural Movimentação no Mês Valor Mobiliário/ Derivativo Características dos Títulos Intermediário Operação Dia Quantidade Preço Volume (R$) - Saldo Final Valor Mobiliário/ Derivativo Características dos Títulos Quantidade % de participação Mesma Espécie/ Classe Total Ação Ordinária Escritural FORMULÁRIO CONSOLIDADO Negociação de Administradores e Pessoas Ligadas  Art. 11  Instrução CVM nº. 358/2002 Em Agosto de 2010 não foram realizadas operações com valores mobiliários e derivativos, de acordo com o artigo 11 da Instrução CVM nº. 358/2002. Denominação da Companhia: BRF - Brasil Foods S.A. Grupo e pessoas ligadas ( ) Conselho de Administração ( ) Conselho Fiscal (X) Diretoria ( ) Maiores Acionistas ( ) Órgãos Técnicos ou Consultivos Saldo Inicial Valor Mobiliário/ Derivativo Características dos Títulos Quantidade % de participação Mesma Espécie/ Classe Total Ação Ordinária Escritural Movimentação no Mês Valor Mobiliário/ Derivativo Características dos Títulos Intermediário Operação Dia Quantidade Preço Volume (R$) - Saldo Final Valor Mobiliário/ Derivativo Características dos Títulos Quantidade % de participação Mesma Espécie/ Classe Total Ação Ordinária Escritural FORMULÁRIO CONSOLIDADO Negociação de Administradores e Pessoas Ligadas  Art. 11  Instrução CVM nº. 358/2002 Em Agosto de 2010 foram realizadas operações com valores mobiliários e derivativos, de acordo com o artigo 11 da Instrução CVM nº. 358/2002. Denominação da Companhia: BRF - Brasil Foods S.A. Grupo e pessoas ligadas ( ) Conselho de Administração ( ) Conselho Fiscal ( ) Diretoria (X) Maiores Acionistas ( ) Órgãos Técnicos ou Consultivos Saldo Inicial Valor Mobiliário/ Derivativo Características dos Títulos Quantidade % de participação Mesma Espécie/ Classe Total Ação Ordinária Escritural Movimentação no Mês Valor Mobiliário/ Derivativo Características dos Títulos Intermediário Operação Dia Quantidade Preço Volume (R$) Ação Ordinária Escritural GRADUAL CCTVM LTDA Venda 19/08/2010 Ação Ordinária Escritural CM CAPITAL MARKETS CCTVM LTDA Venda 20/08/2010 Ação Ordinária Escritural MERRILL LYNCH S/A CTVM Venda 23/08/2010 Ação Ordinária Escritural BRASCAN S.A CORRETORA DE TÍTULOS E VALORES Venda 24/08/2010 Ação Ordinária Escritural SAFRA CVC LTDA. Venda 25/08/2010 Ação Ordinária Escritural BES SECURITIES DO BRASIL S/A CCVM Venda 26/08/2010 Ação Ordinária Escritural CONCORDIA S/A CVMCC Venda 27/08/2010 Ação Ordinária Escritural VOTORANTIM CTVM LTDA Venda 30/08/2010 Ação Ordinária Escritural HSBC CTVM S/A (EX-CCF BRASIL CTVM) Venda 31/08/2010 Ação Ordinária Escritural CRUZEIRO DO SUL S/A C.V.M.(EX CINCO CAVM) Venda 01/09/2010 Ação Ordinária Escritural CM CAPITAL MARKETS CTVM LTD Venda 01/09/2010 Ação Ordinária Escritural SANTANDER CCVM S/A Venda 01/09/2010 Ação Ordinária Escritural CRUZEIRO DO SUL S/A C.V.M Venda 01/09/2010 Ação Ordinária Escritural BRADESCO S/A CTVM Venda 02/09/2010 Ação Ordinária Escritural SOCOPA SOC. COR. PAULISTA S/A Venda 03/09/2010 Ação Ordinária Escritural MERRILL LYNCH S/A CTVM Venda 03/09/2010 Ação Ordinária Escritural SOCOPA SOC. COR. PAULISTA S/A Venda 03/09/2010 Ação Ordinária Escritural BES Venda Agosto/2010 Ação Ordinária Escritural SAFRA CC Compra 8/27/2010 Ação Ordinária Escritural SANTANDE Compra 8/30/2010 Ação Ordinária Escritural PLANNER Compra 8/31/2010 Saldo Final Valor Mobiliário/ Derivativo Características dos Títulos Quantidade % de participação Mesma Espécie/ Classe Total Ação Ordinária Escritural FORMULÁRIO CONSOLIDADO Negociação de Administradores e Pessoas Ligadas  Art. 11  Instrução CVM nº. 358/2002 Em Agosto de 2010 não foram realizadas operações com valores mobiliários e derivativos, de acordo com o artigo 11 da Instrução CVM nº. 358/2002. Denominação da Companhia: BRF - Brasil Foods S.A. Grupo e pessoas ligadas ( ) Conselho de Administração ( ) Conselho Fiscal ( ) Diretoria ( ) Maiores Acionistas (X) Órgãos Técnicos ou Consultivos Saldo Inicial Valor Mobiliário/ Derivativo Características dos Títulos Quantidade % de participação Mesma Espécie/ Classe Total Ação Ordinária Escritural Movimentação no Mês Valor Mobiliário/ Derivativo Características dos Títulos Intermediário Operação Dia Quantidade Preço Volume (R$) - Saldo Final Valor Mobiliário/ Derivativo Características dos Títulos Quantidade % de participação Mesma Espécie/ Classe Total Ação Ordinária Escritural SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:November 8, 2010 By: /s/ Leopoldo Viriato Saboya Name: Leopoldo Viriato Saboya Title: Financial and Investor Relations Director
